                Case 8:20-bk-03608-CPM                  Doc 246          Filed 08/06/20   Page 1 of 1

[Dodefmao] [District Order Deficient Motion, Application or Objection]




                                            ORDERED.
Dated: August 6, 2020




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                         Case No.
                                                                               8:20−bk−03608−CPM
                                                                               Chapter 11
CFRA Holdings, LLC
fka CFRA Restaurant Holdings, Inc.

CFRA, LLC

________Debtor*________/



         ORDER ABATING APPLICATION FOR PAYMENT OF ADMINISTRATIVE EXPENSES

   THIS CASE came on for consideration, without hearing, of the Application for Payment of Administrative
Expenses by Mitchell Montgomery I, LLC , Doc. # 236 . After review, the Court determines that the
application , is deficient as follows:

         Service upon the Parties in Interest List, defined by Local Rule 1007−2 a current mailing
         matrix obtained from the Clerk of Court is not indicated. Local Rule 9013−3(e).




   Accordingly it is

   ORDERED:

   Consideration of the application is abated until the deficiency is corrected.



The Clerk's Office is directed to serve a copy of this order on interested parties.
*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
